Citation Nr: 1810373	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  10-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an extension of a temporary total disability rating for convalescence from February 1, 2009 for the Veteran's right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1991 to June 1994 and from April 1997 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoneix, Arizona.  Jurisdiction of this matter has since been transferred to the RO in San Diego, California.  The Veteran presented sworn testimony at a hearing before the undersigned in November 2017. 


FINDING OF FACT

The clinical findings demonstrate that for the period from February 1, 2009, the Veteran did not experience severe postoperative residuals, require immobilization therapy or demonstrate a need for further post-surgical convalescence.


CONCLUSION OF LAW

An extension of the temporary total rating on account of post-surgical convalescence beyond February 1, 2009 has not been established.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board denies entitlement to an extension of the temporary total rating on account of post-surgical convalescence beyond February 1, 2009 because the evidence shows that the Veteran experienced a rapid recovery surgery with limited pain and returned to work following the cessation of immobilization therapy.  

A temporary total disability rating will be assigned without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30(a) for treatment of a service-connected disability, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  Under 38 C.F.R. § 4.30(a), a temporary total rating will be assigned if the hospital or outpatient treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

Extensions of one, two, or three months beyond the initial three months may be made under the above paragraphs, and extensions of one to six months beyond the initial six months may be made under paragraphs (a)(2) or (a)(3) with approval of the Adjudication Officer.  38 C.F.R. § 4.30(b).  The United States Court of Appeals for Veterans Claims (Court) has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury; and recovery is defined as the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Further, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

Here, the Veteran underwent right shoulder surgery in October 2008 for a torn rotator cuff.  A letter following the procedure from his VA provider indicated that the Veteran would require immobilization by an abductor pillow for approximately 6 weeks following surgery, and would be unable to resume work for 6 months.  See December 2008 Communication from C.M, Rn-C.  In a December 2008 Rating Decision the RO awarded a temporary 100 percent evaluation effective October 23, 2008 until February 1, 2009, and a 20 percent evaluation thereafter.  The Board notes that based on the October 23, 2008 surgery date and the subsequent provider letter, the Veteran would be required to have his right shoulder immobilized until around early December 2008, and would be unable to resume his work until April 2009.  

The Veteran contends that he should have been rated at 100 percent for at least the entire 6 month period that he was expected to be unable to work.  In other words, the Veteran sought a three month extension of his temporary total disability rating.  

VA medical records following the surgery indicate that the Veteran was "making rapid improvement" with his shoulder recover and had right shoulder flexion of 0-150, abduction of 0-110 and then 0-135 after a supine M-power march.  See December 2008 Physical Therapy Notes.  The Veteran reported that he was able to do most motion without increased pain and that right shoulder pain was gone after doing supine M-power march.  Id.  These same records indicate what the Veteran was continuing with physical therapy, though he did express concern with using the immobilizing pillow as it was making getting dressed difficult. November 2008 VA Orthopedic Clinic Note.  Later VA medical records show that the Veteran had a significant decrease in symptoms and was able to complete therapeutic exercises with mild to moderate pain.  See February to September 2009 VA medical records.  Within the specific February to April 2009 period the records show the Veteran reporting some pain, ranging between 4 and 6 on a 10 point scale.  Notations by his providers generally indicated that the Veteran had nearly full range of motion though he experienced pain towards the upper range.  Id.  

With respect to employment and notations of incapacity to work, the Veteran testified in the course of his BVA hearing that he returned to work immediately following the end of his 3 month total disability award but was unable to resume his duties because his job required lifting and extensive upper body work.  See BVA Hr'g Tr.at 3-5.  This contrasts with the Veteran's previous sworn testimony that he had not been back to work following the termination of the 3 month total disability award.  See RO Hr'g Tr. at 3.  As previously noted, a VA provider indicated that the Veteran may be unable to return to work for up to 6 months following the surgery.  As addressed by the Court in Felden, 11 Vet. App. 430-31, the provider's opinion indicates a potential need for convalescence for up to 6 months; however, the Board also weighs this against the other medical evidence showing contemporaneous lack of pain and what was characterized as a rapid recovery with some therapy.  Additionally, the Veteran has most recently testified that he did in fact return to work, though was unable to remain in his position due to the lifting required.  

While the initial extension of temporary total disability may be granted under any of the provision of 38 C.F.R. § 4.30(a), the medical evidence shows that the Veteran no longer qualified under any of them after January 2009. The Veteran's medical records show a significant reduction in pain and it is undisputed that the Veteran had ceased using the immobilizing therapy by the time total disability was terminated.  The Veteran's providers noted rapid improvement and significant shoulder flexion and abduction.  It is true that the Veteran continued with outpatient therapy and subsequently reported pain ranging from 4 to 6 out of 10, however the need for therapy along with some pain does not rise to the level of severe postoperative residuals or otherwise show the requirement for convalescence or immobilizing therapy as contemplated by the temporary total disability rating under 38 C.F.R. § 4.30(a).  The medical indication that the Veteran could not resume his employment that required lifting is outweighed by the other medical evidence showing significant range of motion without pain.  By itself, the single opinion regarding the Veteran's job limitations is outweighed by the Veteran's own reports and other medical evidence showing improvement and nearly full range of motion.  

The Board acknowledges that the Veteran has indicated his pain and range of motion results were improved in a clinical environment by the active help of medical providers.  The Board also notes that the Veteran believes his shoulder disability worsened because he prematurely returned to work.  However, to the extent the Veteran may have some competency to attest these matters as a lay individual, any such impact or potential aggravation would still not be enough to raise the severity of the Veteran's residuals to those contemplated by a total disability rating.  

While the Board acknowledges that the provisions of 38 C.F.R. § 4.30(a) do not comprise an exclusive list of what is required for an extension of a temporary disability rating, the Board finds that the Veteran has not demonstrated similarly severe residuals or that he otherwise required convalescence or immobilizing treatment.  Overall, review of the record reveals that the Veteran demonstrated functional improvement and was been able to engage in physical therapy.  Although the Veteran has alleged that he was unable to work due to his right shoulder disability and has experienced a number of post-operative residuals, the evidence of record fails to show that such residuals were severe, but does show that Veteran ceased immobilization therapy and had low or no pain and significant range of motion.  Thus, the preponderance of the evidence shows that an extension of the Veteran's temporary total disability rating is not warranted.  As such, the appeal is denied.  There is no doubt to be resolved in this matter.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extension of a temporary total convalescent rating from February 1, 2009 for the Veteran's right shoulder disability is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


